Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on March 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,594,773 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 has been considered by the examiner.  Please see attached PTO-1449.

Reasons for Allowance
Claims 1-10, 12 and 20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference Patel et al. discloses the one or more host groups being associated with a range of time characteristics (Patel et al., Para. 20, 21 and 23); 
the data being retrieved from one or more disparate social media applications or networks in data communication with a platform configured to the data in one or more Patel et al., Para. 40) that, when parsed by the platform, identifies other data types (Patel et al., Para. 20),  the data and the data types begin stored on the one or more shards (Patel et al., Para. 20) based in a time characteristic associated with the data, the time characteristics being used to identify a partition associated with the one or more shards on which is stored the data (Patel et al., Para. 23);
determining one or more stripes associated with the one or more shards distributed among the one or more host groups (et al., Para. 20), a distribution of the one or more stripes, the one or more shards, and the one or more host groups being determined by the processor based on an association with the range of time characteristics (Patel et al., Para. 28-30); 
receiving a query at the processor to retrieve the data, the data comprising social data and metadata associated with the social data (Patel et al., Para. 37);
evaluating, by the processor, the query to identify the time characteristic associated with the data (query execution module 118 can determine all of the buckets that fall (either entirely or partially) within the dimension range specified for the query, see Patel et al., Para. 27);
identifying a location from which to retrieve the data, the location being identified by the processor processing the query to compare the time characteristic to the range of time characteristics associated with at least one of the one or more host groups (Patel et al., Para. 27); and
rewriting the query to run on at least one of the one or more host groups at the location using a distributed search platform (Patel et al., Para. 251).
The prior art reference Kumar et al. discloses  
social media networks (social-networking systems 160, Kumar et al., Para. 18); 
each of the one or more host groups being associated with a class (Kumar et al., Para. 41);
a distribution of the one or more stripes, the one or more shards, and the one or more host groups being determined based on an association with the class (Kumar et al., Para. 52); by identifying a class associated with the one or more host groups at the location where the data is stored; rewriting another query being targeted at a host group associated with the class (Kumar et al., Para. 49-52).
The prior art reference Kachemir et al. discloses  
using a manifest file, by the processor, to determine allocation of data associated with the one or more host groups among one or more shards associated with a server configured to store the data (keys mapped to the partition to provide a sorted set of keys mapped to the partition; storing, within each partition, the keys and their paired values, Kachemir et al., Para. 5).
The reasons for allowance of independent claims 1 and 20 in the instant application are the combinations of all the limitations and specifically: 
“a storage device associated with the one or more host groups is configured to transfer the data at a first rate and another storage device associated with the one or more host groups is configured to transfer the data a second rate, the data being transferred from the storage device to the another storage device to identify a location from which to retrieve the data, the location being identified by comparing the time characteristic to the range of time characteristics and the time characteristic exceeds the range of time characteristics” as shown in the independent claims 1 and 20. Thereby, the combination of limitations in claims 1 and 20 is not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.
After further review of result of the searches conducted over the past, that claims most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1 and 20. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in EAST database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAU SHYA MENG/Primary Examiner, Art Unit 2168